Mr. Justice Nelson
delivered the opinion of the court.
This is a writ of error to the Circuit Court of the United States for the District of Iowa.
The writ of error brings up the petition of the relator for an alternative writ of mandamus to the Supervisors of Poweshiek County, commanding them to levy a tax sufficient to pay a judgment against the county; a return, demurrer to the same, judgment sustaining demurrer; a writ of peremptory mandamus, and leave granted till next term to make a sufficient return to peremptory mandamus ; or, if not, that an attachment issue returnable forthwith.
We perceive no error in the proceedings, and the judgment for peremptory mandamus is Affirmed.